              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA
MICHAEL GIANGRIECO,            :   CIVIL ACTION—LAW
                               :
             Plaintiff,        :
                               :
     v.                        :   No. 3:20-cv-817
                               :
SUSQUEHANNA COUNTY;            :   JURY TRIAL DEMANDED
ELIZABETH ARNOLD; and          :
JUDITH HERSCHEL;               :
                               :
             Defendants .      :

     DEFENDANTS, COMMISSIONER ELIZABETH ARNOLD AND
   COMMISSIONER JUDITH HERSCHEL’S MOTION FOR LEAVE TO
                 EXCEED PAGE LIMITATION

      Comes now, Defendants, Commissioner Elizabeth Arnold and

Commissioner Herschel, (“Commissioner Defendants”), by and through their

attorneys, MacMain, Connell & Leinhauser, LLC, and hereby moves this Court to

grant leave to file a Motion to Dismiss in excess of the page limitations set forth by

Local Rule 7.8, and states as follows:

                                 BACKGROUND

      1.     On May 19, 2020, Plaintiff filed a Complaint alleging violations of the

First Amendment, Pennsylvania Whistleblower Law, Fourteenth Amendment

Equal Protection Clause, Wrongful Termination, and a 1983 conspiracy claim.

(ECF Doc. 1)

      2.     Defendants Response is due on or before August 3, 2020.

                                          1
                      REASONS FOR GRANTING LEAVE

         4.   Good cause exists for extending the page limitation.

         5.   Plaintiff’s Complaint alleges five (5) claims against each of the

Commissioner Defendants based on different factual allegations contained in the

Complaint.

         6.   Pursuant to Fed. R. Civ. P. 12(b)(6), Defendants will move to dismiss

Plaintiff’s claims on the basis that all of the claims contained in the Complaint fail

to state a claim for which relief can be granted.

         7.   Commissioner Defendants have an interest in challenging every cause

of action alleged, and as a result, numerous responses exist in connection to the

allegations contained in Plaintiff’s Complaint.

         8.   Due to the number of issues to be addressed, Defendants respectfully

submit that a brief in excess of fifteen (15) pages and 5,000 words, but not in

excess of twenty-five (25) pages, is necessary to fully set out the basis for their

argument in a motion to dismiss.

         9.   Plaintiff’s counsel has been contacted regarding this request and has

no objection to Commissioner Defendants’ filing a brief in excess of fifteen (15)

pages.




                                           2
                                   CONCLUSION

      Therefore, Commissioner Defendants respectfully request this Court grant

them leave to exceed the page limitations for Commissioner Defendants’ Brief in

Support their Motion to Dismiss.



                                      Respectfully Submitted,

                                      MacMAIN, CONNELL &
                                      LEINHAUSER, LLC

Dated: July 31, 2020          By:     /s/ Matthew Connell
                                      Matthew J. Connell, Esquire
                                      Attorney I.D. No. 80246
                                      433 West Market Street, Suite 200
                                      West Chester, Pennsylvania 19382
                                      Attorney for Defendants,
                                      Commissioner Elizabeth Arnold and
                                      Commissioner Judith Herschel




                                        3
                    CERTIFICATE OF CONCURRENCE

      I, Matthew J. Connell, Esquire, hereby certify that I contacted counsel for

Plaintiff and Co-Defendant, who did not object to the foregoing Motion For Leave

to Exceed Page Limitation.


                                      MacMAIN, CONNELL &
                                      LEINHAUSER, LLC

Dated: July 31, 2020           By:    /s/ Matthew Connell
                                      Matthew J. Connell, Esquire
                                      Attorney I.D. No. 80246
                                      433 West Market Street, Suite 200
                                      West Chester, Pennsylvania 19382
                                      Attorney for Defendants,
                                      Commissioner Elizabeth Arnold and
                                      Commissioner Judith Herschel




                                         4
                         CERTIFICATE OF SERVICE

      I, Matthew J. Connell, Esquire, hereby certify that on this 31st day of July

2020, the foregoing Motion For Leave to Exceed Page Limitation was filed

electronically and is available for viewing and downloading from the ECF system

of the United States District Court of the Middle District of Pennsylvania. The

following parties were served via ECF:

                             Barry H. Dyller, Esquire
                             88 North Franklin Street
                                Gettysburg House
                             Wilkes-Barre, PA 18701
                              Attorney for Plaintiff

                             Gerard J. Geiger, Esquire
                                Newman Williams
                                712 Monroe Street
                                   PO Box 511
                           Stroudsburg, PA 18360-0511
                 Attorney for Co-Defendant Susquehanna County


                                       MacMAIN, CONNELL &
                                       LEINHAUSER, LLC

                                  By: /s/ Matthew Connell
                                      Matthew J. Connell, Esquire
                                      Attorney I.D. No. 80246
                                      433 West Market Street, Suite 200
                                      West Chester, Pennsylvania 19382
                                      Attorney for Defendants,
                                      Commissioner Elizabeth Arnold and
                                      Commissioner Judith Herschel




                                          5
